FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

BYRON CHAPMAN,                           
                   Plaintiff-Appellee,         No. 07-16326
                  v.
                                                D.C. No.
                                             CV-04-01339-LKK
PIER   1 IMPORTS (U.S.) INC., dba
PIER   1 IMPORTS #1132,                         OPINION
               Defendant-Appellant.
                                         
         Appeal from the United States District Court
            for the Eastern District of California
        Lawrence K. Karlton, District Judge, Presiding

                    Argued and Submitted
         February 11, 2009—San Francisco, California

                      Filed June 29, 2009

       Before: John T. Noonan, David R. Thompson and
                N. Randy Smith, Circuit Judges.

                 Opinion by Judge N.R. Smith




                              8151
                  CHAPMAN v. PIER 1 IMPORTS                8153




                         COUNSEL

Lynn Hubbard III and Scottlynn J. Hubbard IV, Law Offices
of Lynn Hubbard, Chico, California, for the plaintiff-appellee.

Laura M. Franze and Richard Cortez, Jr., Akin Gump Strauss
Hauer & Feld, LLP, Dallas, Texas, and Roland M. Juarez,
Akin Gump Strauss Hauer & Feld, LLP, Los Angeles, Cali-
fornia, for the defendant-appellant.


                          OPINION

N.R. SMITH, Circuit Judge:

   Byron Chapman (“Chapman”) sued Pier 1 Imports (U.S.),
Inc. (“Pier 1 Imports”) under the Americans with Disabilities
Act, (“ADA”) 42 U.S.C. §§ 12101 et seq., the Unruh Civil
Rights Act, Cal. Civ. Code §§ 51 et seq., and the Disabled
Persons Act, Cal. Civ. Code §§ 54 et seq., after visiting Pier
1 Imports’s Vacaville, California location (the “Store”) and
encountering five accessibility barriers to his use of the men’s
restroom facilities. Chapman does not have standing to pursue
unencountered barriers under our prudential standing doc-
trine, because the barriers Chapman encountered did not deter
him from visiting or shopping in the Store. Because we con-
clude that Chapman did not have standing to pursue claims
for unencountered barriers, and because the district court
granted Pier 1 Imports summary judgment on all the barriers
8154              CHAPMAN v. PIER 1 IMPORTS
Chapman claimed to have encountered, all other appealed
issues are moot.

                       I.   BACKGROUND

   Chapman suffers from a spinal cord injury that requires
him to use a motorized wheelchair to travel in public, and is
therefore considered “physically disabled” by California and
federal laws. While visiting the Store on either May 22 or
June 1, 2004, Chapman encountered five alleged accessibility
barriers to his use of the men’s restroom (the “encountered
alleged barriers”).

   Chapman did not experience any other alleged barriers dur-
ing his Store visits. Further, despite encountering these barri-
ers, Chapman testified that he was not deterred from visiting
the Store or using the restroom, that he intended to return to
the Store in the future, and that he may already have done so.

   Chapman filed his unverified Complaint on July 13, 2004,
alleging that the Store did not comply with ADA and Unruh
Civil Rights Act accessibility requirements. Chapman
attached a “Survey of Access Code Violations” to his Com-
plaint (the “Accessibility Survey”). Chapman alleges that the
Complaint and Accessibility Survey present a “true and accu-
rate list (with photos) of the barriers that denied him access
to the Store, or which he seeks to remove on behalf of others.”
The Accessibility Survey listed twenty-three alleged barriers:
the encountered alleged barriers, plus eighteen additional
alleged barriers Chapman did not encounter. Though the
unverified Complaint claims that Chapman had personal
knowledge of the eighteen additional alleged barriers, he testi-
fied otherwise at his deposition. There he said that he (1) did
not prepare the Accessibility Survey; (2) did not know who
prepared the Accessibility Survey; and (3) was generally
unfamiliar with the Accessibility Survey’s contents.

   Approximately ten months after Chapman filed his Com-
plaint, Chapman retained an expert, Joe Card, who inspected
                   CHAPMAN v. PIER 1 IMPORTS                  8155
the Store and prepared a report (the “Card Report”) on August
25, 2005. The Card Report identified thirty alleged accessibil-
ity violations, repeating three of the alleged violations found
in the Complaint/Accessibility Survey and asserting twenty-
seven new alleged violations (together with the Accessibility
Survey alleged barriers, the “un-encountered alleged barri-
ers”).

   Pier 1 Imports moved for summary judgment; Chapman
opposed the motion and filed a cross-motion for summary
judgment. Chapman attached the Card Report to his cross-
motion. Chapman’s brief, which he filed in the district court,
did not (1) oppose Pier 1 Imports’s motion for summary judg-
ment, (2) provide evidence to support, or (3) move for sum-
mary judgment on four of the five alleged encountered
barriers. In his brief, Chapman only discussed eleven of the
alleged barriers, leaving the district court to conclude that he
was only moving for summary judgment on those eleven bar-
riers.

   The district court granted summary judgment for Pier 1
Imports on all of the alleged encountered barriers; a decision
Chapman does not appeal. Even though Chapman did not
brief four of the five encountered barriers, the district court
addressed those barriers.

   First, the district court held that Chapman “fail[ed] to cite
a relevant ADAAG standard” with respect to his claims that
the seat cover dispenser was improperly located over the back
grab bar and that the back grab bar was improperly located.
Accordingly, the district court found that Chapman supplied
no legal basis for these claims and granted summary judgment
for Pier 1 Imports. Moreover, the court noted that, even if
Chapman had cited the relevant ADAAG standards for these
claims, Pier 1 Imports “put[s] forth facts that these . . . alleged
violations do not, in fact, exist” and Chapman failed to proffer
evidence that Pier 1 Imports committed any violation.
8156                 CHAPMAN v. PIER 1 IMPORTS
   Second, though the district court found that Chapman cited
to the proper ADAAG standards for Chapman’s claims that
the toilet tissue dispenser was improperly located and that
there was inadequate clear floor space in the men’s restroom,
the court also ruled that Pier 1 Imports had established that it
had not committed any violation with respect to these alleged
barriers. In addition, the district court noted that Chapman
failed to even mention any of these alleged violations in his
opposition, cross-motion, or reply brief.

   Chapman’s cross-motion for summary judgment did dis-
cuss one encountered barrier: Chapman’s allegation that Pier
1 Imports blocked routes of travel to the restroom and emer-
gency exits with a ladder or merchandise displays. The district
court held, however, that any obstructions were only tempo-
rary in nature. Because the ADA and ADAAG do not provide
regulations regarding movable objects, the district court cited
a U.S. Department of Justice publication to conclude that
“regular use of an accessible route for storage of supplies
would violate [the ADA], but an isolated instance of place-
ment of an object in an accessible route is not a violation [of
the ADA] if the object is promptly removed.” United States
Department of Justice, Civil Rights Division, The Americans
with Disabilities Act: Title III Technical Assistance Manual
§ III-3.70000 (1993).1 The district court held that “isolated
failures to maintain access routes or parking spaces, without
more, are not covered by the ADA.” Accordingly, the district
court granted Pier 1 Imports summary judgment on this issue.

   In sum, the district court granted Pier 1 Imports summary
judgment on all of Chapman’s encountered alleged barriers,
finding that either (1) the ADA/ADAAG did not cover the
alleged barrier, or (2) the Store was in compliance with fed-
  1
   The Supreme Court also cites the Technical Assistance Manual as
authority on the ADA and ADAAG, and notes that the Justice Depart-
ment’s views are entitled to deference. See, e.g., Bragdon v. Abbott, 524
U.S. 624, 646 (1998).
                  CHAPMAN v. PIER 1 IMPORTS               8157
eral guidelines. The district court granted Pier 1 Imports sum-
mary judgment on all unencountered barriers but seven, all
arising from either the Accessibility Survey or the Card
report. Pier 1 Imports appealed, arguing that Chapman (a) did
not have standing to seek relief for the alleged violations for
which he received summary judgment, and (b) could not seek
relief for alleged accessibility violations not included in his
Complaint. Pier 1 Imports also asserts that the district court
(c) should not have exercised supplemental jurisdiction over
Chapman’s state law claims, (d) should not have relied on
contested testimony in support of Chapman’s motion for sum-
mary judgment, and (e) erred in awarding Chapman damages
and attorneys’ fees.

                 II.   STANDARD OF REVIEW

   Because we do not have jurisdiction over this case if Chap-
man does not have standing to bring his claims, we review
standing before moving to the other issues on appeal. We
review de novo the district court’s determination that Chap-
man had standing to bring his claims. Doran v. 7-Eleven, Inc.,
524 F.3d 1034, 1039 (9th Cir. 2008).

                       III.   DISCUSSION

   [1] Under Article III of the United States Constitution, a
plaintiff must have standing to bring a case in federal court.
In order to have standing, Chapman must show that he suf-
fered an injury in fact, that there is a causal connection
between his injury and Pier 1 Imports’s conduct, and that it
must be likely, as opposed to merely speculative, that Chap-
man’s injury will be redressed by a favorable court decision.
Pickern v. Holiday Quality Foods, Inc. (Holiday Quality
Foods), 293 F.3d 1133, 1137 (9th Cir. 2007) (quotations and
citations omitted). It is clear that Chapman had standing to
sue Pier 1 Imports for not complying with the ADA with
respect to the five alleged barriers he claimed to have encoun-
tered. See, e.g., Doran, 524 F.3d at 1041-42 (citing Lujan v.
8158               CHAPMAN v. PIER 1 IMPORTS
Defenders of Wildlife, 504 U.S. 555, 560 (1992); Holiday
Quality Foods, 293 F.3d at 1138).

   Though Chapman had standing to sue Pier 1 Imports for its
alleged ADA violations that he personally encountered, “there
remains a question, however, about the scope of the barriers
that [Chapman] may challenge.” Id. at 1042 (emphasis
added). This question of scope concerns whether Chapman
had standing to challenge Pier 1 Imports’s ADA compliance
with respect to un-encountered alleged barriers.

   [2] In order to show that he has standing to challenge these
additional claims, Chapman must make the same showing
with respect to these claims as he made with respect to the
encountered alleged barriers. He must show that (1) he suf-
fered an injury in fact, (2) there is a causal connection
between his injury and the additional claims, and (3) it must
be likely, as opposed to merely speculative, that Chapman’s
injury will be redressed by a favorable court decision. Holiday
Quality Foods, 293 F.3d at 1137 (quotations and citations
omitted). The second and third elements are not at issue. If
Chapman can show an injury under the ADA, he can also
show that Pier 1 Imports’s noncompliance with the ADA
caused his injury, and an injunction requiring Pier 1 Imports
to comply with the ADA would redress it. Id.

   [3] In order to meet the Article III injury requirement,
Chapman must show that the un-encountered alleged barriers
caused him an “injury in fact—an invasion of a legally pro-
tected interest which is (a) concrete and particularized, and (b)
actual or imminent, not conjectural or hypothetical.” Id. (cit-
ing Lujan, 504 U.S. at 560-61 (internal citations and quotation
marks omitted)). In order to be considered “particularized,”
the “injury must affect [Chapman] in a personal and individ-
ual way.” Id. (citing Lujan, 504 U.S. at 560 n.1). In the con-
text of the ADA, Chapman “must himself suffer an injury as
a result of [Pier 1 Imports’s Store’s] noncompliance with the
ADA.” Id.
                      CHAPMAN v. PIER 1 IMPORTS                        8159
   [4] It is clear that Chapman did not suffer an injury in the
traditional sense, because he did not personally encounter any
of the alleged barriers here appealed. This fact does not, how-
ever, mean he could not have been injured by them under
Ninth Circuit precedent, which allows for a finding of injury
under the “deterrent effect” doctrine. See Holiday Quality
Foods, 293 F.3d at 1137-38.

   Holiday Quality Foods established the Ninth Circuit doc-
trine that, though Chapman did not suffer an injury in the tra-
ditional sense, he may derive an injury from alleged barriers
he did not encounter due to the “deterrent effect” of those he
did encounter. Id. The deterrent effect doctrine states that,
when a disabled person encounters accessibility barriers in a
facility and would return to that facility if it were accessible,
he or she has been injured by the deterrent effect of the barri-
ers actually encountered and additional barriers he or she
might expect to encounter on future visits. See Doran, 524
F.3d at 1045; Holiday Quality Foods, 293 F.3d at 1138.
Moreover, the doctrine holds that it is impractical and ineffi-
cient to expect that a person, who is deterred from entering a
facility, because he or she has encountered accessibility barri-
ers, would attempt to re-enter the facility and to experience
each ADA violation related to his or her disability.2

   Accordingly, by “stating that he is currently deterred from
attempting to gain access to the [defendant’s] store, [an ADA
plaintiff] state[s] sufficient facts to show concrete, particular-
ized injury,” not only for the barriers he alleged to have
encountered, but for those he would have encountered but for
the deterrent effect of those he did. Holiday Quality Foods,
293 F.3d at 1137-38. Doran clarified and arguably expanded
this rule, holding that:
   2
     The Ninth Circuit does not, however, grant a plaintiff standing to chal-
lenge un-encountered barriers not related to his or her disability. For
example, a non-blind, non sight-impaired person who needs a wheelchair
for mobility cannot challenge barriers that would only restrict access for
a person who is blind or sight-impaired. See Doran, 524 F.3d at 1044 n.7.
8160               CHAPMAN v. PIER 1 IMPORTS
    An ADA plaintiff who has encountered or has per-
    sonal knowledge of at least one barrier related to his
    or her disability when he or she files a complaint,
    and who has been deterred from attempting to gain
    access to the public accommodation because of that
    barrier, has suffered an injury in fact for the purpose
    of Article III. An ADA plaintiff who has Article III
    standing as a result of at least one barrier at a place
    of public accommodation may, in one suit, permissi-
    bly challenge all barriers in that public accommoda-
    tion that are related to his or her specific disability.

Doran, 524 F.3d at 1047 (citations omitted) (emphasis
added). Similarly, because Chapman encountered alleged bar-
riers related to his disability, he has suffered an injury in fact
for the purposes of Article III if he can show that at least one
of these barriers “deterred [him] from attempting to gain
access to [the Store].” Id.

   [5] Though the unverified Complaint alleged that the barri-
ers (he claims to have encountered) deterred him from re-
entering the Store, Chapman testified otherwise in his deposi-
tions. In these depositions, Chapman admits that the encoun-
tered alleged barriers did not deter him from visiting the Store
or using the restroom; that he intended to return to the Store
in the future; and that he may already have done so. We must
consider Chapman’s deposition testimony, not the assertions
made in his Complaint, as the relevant evidence to determine
whether the encountered alleged barriers deterred Chapman
from gaining access to the Store. See Flaherty v. Warehouse-
men, Garage & Service Station Employees’ Local Union No.
334, 574 F.2d 484, 486 n.2 (9th Cir. 1978) (assertions made
in the complaint, legal memoranda, or oral argument are not
evidence and do not create issues of fact). Chapman’s state-
ments instead indicate that, although he was aware of alleged
barriers, he would visit the Store again—and the barriers pre-
sented so little problem to him that Chapman could not
remember whether he had already re-visited the Store.
                  CHAPMAN v. PIER 1 IMPORTS                8161
Accordingly, Chapman has, by his own admission, not been
“deterred from attempting to gain access to [the Store]. . . .”
Doran, 524 F.3d at 1047 (citation omitted). Because Chap-
man has not “been deterred from attempting to gain access to
[the Store] because of [the encountered] barrier[s],” Chapman
has not suffered an injury in fact for the purposes of Article
III. Id. (citation omitted). The facts from Chapman’s deposi-
tion testimony are much different from the facts in Holiday
Quality Foods. In Holiday Quality Foods, the plaintiff
“state[d] that he prefers to shop at Holiday markets and that
he would shop at the Paradise market if it were accessible” to
him. 293 F.3d at 1138. The Paradise market’s lack of accessi-
bility prevented the plaintiff from using the facility that he
preferred to use, and, but for a lack of accessibility, he would
visit the facility.

   [6] We therefore conclude that the Ninth Circuit’s pruden-
tial standing doctrine—based on the premise that a person
who is deterred from visiting a public accommodation cannot
find all the barriers in that accommodation—is not applicable.
Chapman did not have standing to pursue unencountered
alleged barriers.
                        IV. CONCLUSION
   [7] In sum, we hold that the district court improperly
extended the prudential standing doctrine to Chapman’s unen-
countered alleged barriers. Despite encountering some alleged
barriers, Chapman was not deterred from shopping at the Pier
1 Imports Store or from using its restroom facilities. Accord-
ingly, we reverse the district court.
   Because Chapman did not have standing to pursue the
unencountered claims in federal court, and because the district
court properly granted Pier 1 Imports summary judgment on
all the alleged barriers Chapman encountered, all other issues
in this case are moot.
   REVERSED.